DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-10, filed 6/3/19, are pending and are currently being examined.
Claim Objections
Claims 1-10 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, (MPEP 608.1(m), 37 CFR 1.75(i)).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or an abstract idea without significantly more. The claim(s) recite(s) a method for driving a rotating ring to float and rotate by the dynamic force of water. This judicial exception is not integrated into a practical application because the claimed method can be accomplished by an object (flower or the like) moving on a body of moving water, such as a river (float and rotate by a force of moving water) or it may be accomplished by a person rowing or otherwise operating a craft on water (via oars or paddles, or by motors/controls). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no structural elements claimed to produce the claimed effect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the dynamic force of water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the width direction" in line 1 and “the dynamic force direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 5 introduces an inner rotating ring of a rotating ring 
Claim 8 recites the limitation "the center of the supporting plate" in line 1 and “the bottom of the interior table” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner circumferential surface of the support protrusion" in line 1-2 and “the outer circumferential surface of the table protrusion” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the outer circumference” in line 1, “the outer circumference of the top” in line 3-4, “the bottom of the table” in line 4, “the bottom and the top of the inner ring of the bearing” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-6 are therefore also rejected as they depend from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu CN No. 105435459.
Xu teaches:
In Reference to Claim 1
A paddling method for a craft (method of rotating/moving craft 1, Fig. 1, abstract), wherein the paddling method is a method for driving a rotating ring to float and rotate by the dynamic force of water (the shell/body is ring shaped and is rotated by movement of water through the body via an electromagnetic water pump and sent out of outlets/spray heads 3 which creates rotary and lifting forces during use, abstract, Fig. 1, claims 1, 6).  
In Reference to Claim 2
The paddling method for a craft according to claim 1, wherein the water is powered by an impeller disposed in a water-sealing container, and the impeller is a magnetic impeller driven by a driving member located outside the water-sealing container (rotating electromagnetic coil 13 drives/operates piston 7 of the pump in sealed container 4 from outside the container 4, Fig. 1, claim 1, 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 2 above, and further in view of Lee US Pat. No. 6,729,931.
In Reference to Claim 3
Xu teaches:
The paddling method for a craft according to claim 2, wherein the rotating ring comprises a rotating inner ring and a rotating outer ring (inner portions of the housing and outer portions of the housing rotate when water is moved through the device).
Xu fails to teach:
At least three connectors are connected between the rotating inner ring and the rotating outer ring, an external part of the connector is provided with a rotating blade, and the rotating blade is placed in water in the water-sealing container.  
Further, Lee teaches:
A similar paddling method for a craft according to claim 2 (movable and rotatable craft 10 with a water propulsion motor (40A/B) that forces water (54) to move the craft, Fig. 1-9), wherein the rotating ring comprises a rotating inner ring and a rotating outer ring (inner ring 86 and outer ring 74 form a propeller portion), at least three connectors are connected between the rotating inner ring and the rotating outer ring (three connecting blades 80), an external part of the connector is provided with a rotating blade, and the rotating blade is placed in water in the water-sealing container (blades 80 extend from the ring and are placed in a water container to force water through to provide the force on the housing, Fig. 4-9).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Xu to have further included or modified the pump to have been a set of blade members within the chamber as both pistons and rotating blades are well-known an commonly used water movement means in the art and the selection of either to move the water through the device would have been obvious to one having ordinary skill in the art and as Lee teaches that the blades can be reversibly controlled to allow more control of the speed and direction thereof (Col. 5 lines 19-37).
In Reference to Claim 4
Xu as modified by Lee teaches:
The paddling method for a craft according to claim 3, wherein the width direction of the rotating blade is distributed perpendicular to the dynamic force direction of the water (the blade width extends vertically while the dynamic water force extends laterally to rotate the housing as modified).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Lee as applied to claim 4 above, and further in view of Takaya JP No. 2009-118895.
In Reference to Claim 5
Xu as modified by Lee teaches:
The paddling method for a craft according to claim 4 as rejected above.
Xu fails to teach:
Wherein the rotating inner ring is provided with a bearing, and the rotating inner ring of the rotating ring is fixedly connected to an outer ring of the bearing and rotates along an inner ring of the bearing under the dynamic force of the water.
Further, Takaya teaches:
A similar paddling method for a craft according to claim 4 (floating toy having a housing 1, rotating means 5, character plate 10, etc.), wherein the rotating inner ring is provided with a bearing (bearing 7), and the rotating inner ring of the rotating ring is fixedly connected to an outer ring of the bearing and rotates along an inner ring of the bearing (rotating disk B is moved relative housing 1 and bearing cup 7 by rotating ring B via shaft 5 in the bearing, Fig. 1-5).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Xu to have further included or modified the toy to have included a bearing for the rotating top plate in order to allow a toy to rotate on the water making it more fun and entertaining for the user as shown and discussed by Takaya (Abstract).
In Reference to Claim 6
Xu as modified by Lee and Takaya teaches:
The paddling method for a craft according to claim 5, wherein an upper part of the inner ring of the bearing is provided with an interior table for placing an object, and the interior table is disposed through the inner ring of the bearing and fitted to a supporting member mounted in the water-sealing container (Takaya: plate B for holding a figure 20 thereon and rotating relative the bearing 7 via shaft 5 in the interior container of Xu/Lee).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Takaya (6,422,910) teaches a similar method for rotating and moving a floating water toy.
Allowable Subject Matter
Claims 7-10 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcome all of the rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  in addition to the other claim limitations, the specific details of the supporting member posts, protrusions, and ribs as presented in claims 7-10 are not anticipated by or found obvious by the cited prior art.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711